The defendant having filed a motion to set aside the judgment under attack and it appearing to this court that the plaintiff has failed to defend with proper diligence against the appeal of the defendant from the judgment of the Court of Common Pleas in New London County, it is ordered that, unless, on or before October 17, 1967, the plaintiff files his brief, the judgment be set aside and the case remanded with direction to render judgment for the defendant on the verdict.
The motion by the plaintiff to dismiss the appeal from the Court of Common Pleas in New London County is denied.